DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	        In response to the Applicant’s representative Stephen G. Sullivan’s (Reg. NO: 38329) call received on 2/23/2022, the Examiner realized that claim 1 has not been amended as discussed in the applicant’s initial interview held on 1/22/2022. As such, the pending claims are allowed given entry of the examiner's amendment below.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

Claim 1. (Currently amended) A computer-implemented method, comprising:
a) accessing a first image;
b) accessing a second image;
c) from an adversarial pattern generating system, generating a face recognition adversarial pattern for display from a specified region of a face 
d) providing a face mountable devicehaving a programmable display access to the face recognition adversarial pattern in real time via a communications component;
e) controlling light patterns on the face mountable device according to the face recognition adversarial pattern; and
f) determining if the face recognition system identifies the face as corresponding to the first image or the second image and repeating a) through e) for different first image and second image pairs to determine a susceptibility of the face recognition system to an adversarial attack.

Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        2/23/2022